Citation Nr: 1441808	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 2003. 

This matter comes before the Board of Veterans' Appeals BVA (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the appeal has since been transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Travel Board hearing in June 2013; a transcript of that proceeding has been associated with the claims file. 

The Board has reviewed the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

The Veteran's multiple sclerosis had its onset within seven years of his discharge from active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309 (2013)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic or this is legitimately questionable. 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of showing continuity of symptomatology since service as an alternative means of establishing entitlement to service connection is limited those diseases specifically denoted as "chronic" under 38 C.F.R. § 3.309(a).

VA regulations provide that service connection may be presumed for organic diseases of the nervous system and MS if manifested to a degree of 10 percent or more within one year (for organic diseases of the nervous system) or seven years (for MS) of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Continuity of symptomatology applies to organic diseases of the nervous system and MS, both of which are explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Multiple Sclerosis 

The Veteran contends that his MS was manifest within seven years of his July 2003 separation from service.  He has endorsed neurological symptomatology (e.g., numbness of the toes, feet, and twitching of the left arm) since shortly before separation from service and continuing to the present day. See, e.g., Hearing Transcript. 

Initially, the Board will take a step back to address the question of the diagnosis of the Veteran's neurological disorder.  The evidence has been somewhat inconsistent in this respect since it has been characterized by symptoms that make it difficult to diagnose.  Typically, these symptoms have been described as left sided paresthesias of the face and upper and lower extremities; spastic gait; slurred speech; positive ataxia; postural tremors; left foot drop; difficulty swallowing; difficulty with vision; and fatigue.  

Historically, approximately two months after separation from service in September 2003, the Veteran filed a service connection claim for a disability manifested by numbness of the toes and bilateral feet, and a nervous twitch of the left arm in September 2003.  That claim was denied.  The Veteran submitted his service connection claim for MS in July 2003.  

At a March 2007 private neurological examination, the Veteran endorsed painful spasms, slurred speech, wavy vision, and left-sided sensations.  Objectively, there was diminished sensation in the left half of his face; speech was spastic and ataxic; there were spastic movements of the upper and lower extremities; and he walked with a spastic gait on the left side.  Dr. S., a neurologist, stated that he suspected that the Veteran had multiple sclerosis.  Further testing, including an MRI, was recommended.  

Thereafter, in May 2007, the Veteran was evaluated by Dr. H. at the Medical College of Wisconsin.  After a complete neurological examination, Dr. H. diagnosed movement disorder, characterized by cerebellar ataxia/dysmetria/tremor, with left hemisensory loss, cause undetermined. 

In July 2007, the Veteran again presented to Dr. S. with spastic movements of the upper and lower extremities;  Dr. S. once again provided a differential diagnosis of MS and post-encephalitic induced movement disorder.  

In October 2007, the Veteran underwent evaluation for a chief complaint of "multiple sclerosis," by Dr. J., of the Green Bay Clinic.  Objectively, there was numbness of the entire left side of the body, with described band-like sensations in the left arm.  The Veteran was unable to do rapid wrist movements and had severe difficulty with finger-to-nose testing.  There was weakness in the left arm and decreased strength of the left foot.  Dr. J. diagnosed MS, nothing that the Veteran had numbness and weakness of the left side, moderate left foot drop, band-like sensations, tremors of his head, difficulty swallowing, difficulty with vision, and fatigue. 

The Veteran was also afforded a VA examination in September 2013.  The examiner found that the Veteran did not have MS, despite objective findings of decreased sensation in the left hand/fingers and feet/toes.  The examiner did not provide an alternative diagnosis.  

Given the inconsistent diagnoses noted above, the Board forwarded the claims file to a VA neurologist in April 2014 in order to clarify the nature and etiology of his complaints.  In June 2014, the neurologist provided a report which included a thorough review of all the pertinent evidence of record, to include the opinions/diagnoses provided by the private and VA examiners.  The neurologist, Dr. F., opined that it was at least as likely as not that the Veteran's symptoms of relapsing and remitting paresthesia, ataxia, tremor, and dystonia were due to MS (with an onset of September 2003, and in remission as of the July 2013 Board hearing).  He noted that although 3 previous MRIs conducted in 2007 and 2009 were shown as normal, MS is a "clinical diagnosis" - meaning, that while helpful, abnormal MRIs and lumbar puncture results are not required to make the MS diagnosis.  Rather, the McDonald criteria are used for the diagnosis of MS.  Using the McDonald criteria, Dr. F. found that the Veteran had demonstrated least 4 clinical attacks with improvement and examination findings indicating CNS lesions; a lumbar puncture that was positive for 5 olioclonal bands (present in up to 95% of MS patients); abnormal visual evoked potentials; and a negative work-up for systemic autoimmune disease.   Dr. F. stated that he agreed with Dr. J.'s October 2007 findings that the Veteran met the McDonald criteria for probable MS, which was supported by 2 clinical attacks with lesions in the CNS on examination, as well as olioclonal bands and CSF in the serum.  He stated that there was "no clear alternative for the [Veteran's] deficits."   

Based on the above, and particularly the well-reasoned and highly probative expert opinion of Dr. F., the Board finds that the Veteran has a current MS diagnosis.  In this regard, the Board does not afford any probative value to the VA examiner's findings concerning an MS diagnosis.  His opinion relied on the absence of an MS diagnosis in-service, and patently ignored the Veteran's complaints of lower/upper extremity numbness in 2003, as well as the other clinical findings of MS of record. 

Having determined that the Veteran presently suffers from multiple sclerosis, the Board will next turn to the question of whether the disease is related to his active service.  Again, MS is a chronic disease, subject to the presumptive provisions set forth under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.307(a)(3), MS must have become manifest to a degree of 10 percent or more within 7 years from the date of separation from service.  

In this case, the Veteran separated from service in July 2003.  There are documented complaints of lower and upper extremity numbness as early as September 2003. See April 2004 Rating Decision.  The Veteran has consistently and competently reported that he began to experience such symptoms shortly before his separation from service and continuing to the present day.  Dr. J., a neurologist, provided a diagnosis of MS in July 2007 - well with within 7 years of separation - and Dr. F., a medical expert in his field of neurology, expressly found that the onset of MS symptoms was in September 2003, also within 7 years of separation of service.  The Board notes that the Veteran is competent to report the 2003 onset of his neurological symptoms.  Moreover, the Board finds Dr. F.'s opinion as to onset date to be highly probative, as it was rendered after a thorough review and analysis of the Veteran's medical history, his statements, and numerous neurological examinations and findings; it was also supported by sound medical rationale.  There are no medical opinions of record to the contrary concerning onset of MS. 

As such, given the Veteran's statements of long-term symptomatology, in conjunction with the analysis provided by the VA neurologist, the Board determines that it is at least as likely as not that his multiple sclerosis had its onset within seven years of his service discharge.  Service connection for multiple sclerosis is granted. 


ORDER

Entitlement to service connection for MS is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


